   Exhibit 10.1

PURCHASE AGREEMENT

THIS PURCHASE AGREEMENT (“Agreement”) is made and entered into effective as of

June 12, 2019 (the “Effective Date”) by and between Famous Dave's of America,
Inc., a
Minnesota corporation (“Seller”) and General Realty CE LLC, a Florida limited
liability company (“Buyer”).

In consideration of the Earnest Money, the mutual covenants set forth in this
Agreement, and other good and valuable consideration, the receipt and
sufficiency of which are hereby acknowledged, Seller and Buyer agree as follows:

1.



Capitalized Terms and Other Key Terms. Capitalized terms used in this Agreement
that are not otherwise defined herein shall have the meanings assigned to such
terms as set forth on Exhibit A attached hereto and incorporated herein.

2.



Sale of Property. Seller agrees to sell to Buyer, and Buyer agrees to buy from
Seller, the Property, upon and subject to the terms, conditions, and limitations
herein contained.

3.



Purchase Price and Manner of Payment. The Purchase Price shall be payable by
Buyer to Seller as follows:

3.1.Earnest Money Deposit. 

3.1.1.        Initial Deposit. Within three (3) Business Days following the
Effective Date,

Buyer shall deposit the Initial Deposit with the Title Company and such funds
shall be held and disbursed pursuant to this Agreement.

Except as otherwise provided herein, the Earnest Money shall be credited against
the Purchase Price at the Closing.

3.2.Balance of Purchase Price. The balance of the Purchase Price, as increased
or

decreased by any and all other adjustments set forth in this Agreement, shall be
paid by wire transfer of immediately available funds at the Closing.

3.3.Removal of Personal Property shall not affect the Purchase Price. The Seller
may

remove any Personal Property prior to the Closing Date and removal of such
Personal Property shall not affect the Purchase Price. All Personal Property
remaining at Closing shall be defined as Property.

4.



Due Diligence Documents / Inspection. 

4.1.Due Diligence Documents. Within five (5) days after the Effective Date,
Seller shall

deliver to Buyer copies of the Due Diligence Documents as set forth on Exhibit C
attached hereto and incorporated herein.

4.2.Inspection Period. Buyer shall have the right, during the Inspection Period,
at its sole

cost, expense and risk:

4.2.1.To examine and inspect the Property, review the Due Diligence Documents,

to conduct feasibility studies with regard to the ownership and operation of the
Property, including, but not limited to, environmental reviews, soil condition

 








testing, the Survey, engineering studies, energy audits, appraisals and any
other physical inspections of the Property as determined by the Buyer, and to
investigate all physical aspects of the Property, including all systems,
components and service contracts in use at the Property, and to review all

other due diligence matters related to the Property.Buyer or its
representative(s) may enter upon the Property to inspect the same, and may
conduct tests and examinations with regard thereto, provided that Buyer’s
activities do not unreasonably interfere with the ongoing operation of the
Property. Buyer shall promptly restore the Property to substantially the same
condition in which it existed immediately prior to any physical tests conducted
by or on behalf of Buyer.

4.2.2.To investigate all zoning, code and governmental regulations or
requirements

in place at the Property, to obtain all land use approvals determined necessary
by the Buyer including, but not limited to, rezoning of the Property, vacation
of public streets and/or alleyways, and development approval for Buyer’s
intended use of the Property (collectively, the “Land Use Approvals”). Buyer
shall have the right to invite public officials onto the Property during the
Inspection Period. Seller agrees that Seller shall reasonably cooperate with the
Buyer in the Buyer’s pursuit of the Land Use Approvals, such cooperation to
include, but not be limited to, Seller’s consent and signature to land use,
development, rezoning and street vacation applications.

4.2.3.To secure financing for Buyer’s intended use of the Property, including,
but

not limited to, funding for Environmental Remediation Costs, if necessary, and
financing for construction of improvements on the Property (collectively, the
“Financing”).

Buyer shall have the right to extend the Inspection Period by three (3)
additional periods of thirty (30) days each by providing written notice to
Seller five (5) days prior to the expiration of the Inspection Period. Buyer
shall deposit an Extension Deposit as defined in Exhibit A with Title Company
within five (5) Business Days following each extension.

Seller shall have the right to continue operating Seller’s business on the
Property until the day prior to the Closing Date.

Buyer shall have until the last day of the Inspection Period to provide written
notice to Seller of Buyer’s intention to terminate this Purchase Agreement for
any reason. If Buyer terminates this Purchase Agreement within the Inspection
Period, the transactions contemplated herein shall be considered terminated and
all Earnest Money including interest earned, if any will be returned to Buyer.

If Buyer does not terminate this Purchase Agreement within the Inspection
Period, then Buyer shall deposit the Additional Deposit with Title Company
within five (5) Business Days from the last day of the Inspection Period.

5.As-Is, Where-Is. Buyer hereby expressly acknowledges that it has or will have,
prior to the end

of the Inspection Period, thoroughly inspected and examined the Property to the
extent deemed necessary by the Buyer in order to enable the Buyer to evaluate
the purchase of the property. Buyer represents that it is a knowledgeable Buyer
of developments such as the Property and that it is relying solely on its own
expertise and that of Buyer's consultants, and that Buyer will

2

 








conduct such inspections and investigations of the Property, including, but not
limited to, the physical and environmental conditions thereof, and shall rely
upon same, and, upon closing, shall assume the risk of any adverse matters,
including, but not limited to, adverse physical and environmental conditions,
that may not have been revealed by Buyer's inspections and investigations.
Except as otherwise provided in this Agreement, Buyer further acknowledges and
agrees that Buyer is acquiring the Property on an as is, where is and with all
faults basis, without representations, warranties or covenants, express or
implied, of any kind or nature. Buyer hereby assumes all risk and liability (and
agrees that the Seller shall not be liable for any special, direct, indirect,
consequential or other damages) resulting or arising from or relating to the
ownership, use, condition, location, maintenance, repair, or operation of the
Property after the Closing. Notwithstanding the foregoing, Seller shall retain
responsibility for, and indemnify Buyer from, any Environmental Remediation
Costs that arise from events or circumstances that occurred on the Property
prior to the Date of Closing (excluding any events or circumstances caused by
Buyer) and of which Buyer provides Seller with written notice during the Seller
Indemnity Period.

6.Title Examination. 

6.1.Title Commitment and Survey. Within fifteen (15) days after the Effective
Date:

6.1.1.Seller shall cause the Title Company to issue the Title Commitment; and

6.1.2.Seller shall deliver to Buyer a copy of the Seller’s most recent ALTA
survey for the Property, if any.

6.2.Title Objections. For a period of fifteen (15) days after Buyer’s receipt of
the Title Commitment, Buyer shall be allowed to examine the Title Evidence and
deliver any objections (“Title Objections”) thereto. For a period of fifteen
(15) days after Buyer’s receipt of any update or supplement to the Title
Commitment, Buyer shall be allowed to examine the Title Evidence and deliver any
objections to any matters not previously disclosed in the Title Commitment.
Title Objections not made in writing within the applicable fifteen (15) day
period shall be deemed to be waived by Buyer and, therefore, Permitted
Encumbrances. Seller shall use diligent efforts to correct any Title Objections
within thirty (30) days after receipt of said Title Objections, or such longer
period as the parties mutually may agree, and, pending such correction, the
parties agree that the Closing Date shall be postponed, if necessary. If the
Closing Date has been postponed as a result of Title Objections, within fifteen
(15) days after written notice of correction of such Title Objections given by
Seller to Buyer, Seller and Buyer shall perform this Agreement according to its
terms. If the Title Objections are not cured within such thirty (30) day period
above provided (or such longer period as the parties mutually may agree), Buyer
will have the option to do any of the following:

6.2.1.terminate this Agreement and obtain the Earnest Money from the Title
Company;

6.2.2.withhold from the Purchase Price an amount which, in the reasonable
judgment of the Title Company, is sufficient to ensure correction of the uncured
Title Objection(s); or

6.2.3.waive the uncured Title Objections and proceed to Closing.

3

 








7.Buyer’s Contingencies. The obligations of Buyer under this Agreement are
contingent upon each of the following, for the sole benefit of the Buyer:

7.1.Representations, Warranties, and Covenants. The representations, warranties,
and covenants of Seller contained in this Agreement must be true as of the
Effective Date and on the Closing Date as if made on the Closing Date.

7.2.Title. Title to the Property shall have been found acceptable, or been made
acceptable on or before the Closing Date, in accordance with the requirements
and terms of Section 6 of this Agreement.

7.3.Access and Inspection. Seller shall have allowed Buyer, and Buyer’s agents,
access to the Property during the Inspection Period without charge and at all
reasonable times for the purpose of Buyer’s investigation and testing the same
in accordance with Section 4 of this Agreement, and Buyer shall have been
satisfied in its sole discretion within the Inspection Period with the results
of such investigation and testing as provided in Section 4 of this Agreement.

7.4.Document Review. Buyer shall have determined within the Inspection Period,
as provided in Section 4 hereof, that Buyer is satisfied with the Due Diligence
Documents.

7.5.Land Use Approvals. Buyer shall have obtained within the Inspection Period
the Land Use Approvals as provided in Section 4 of this Agreement and all final
approvals from all Governmental Authorities necessary, in Buyer’s judgment, to
use the Property as Buyer intends. Seller shall, at the request of Buyer, and at
no cost to Seller, reasonably cooperate with Buyer in connection with Buyer’s
applications for project and development approvals from Governmental Authorities
as provided in this Agreement (including, without limitation, joining in the
execution of the materials described in this Section) in connection with (i)
applications, agreements, amendments, approvals and annexation agreements
relating to, among other things, zoning, site plan, planned development,
subdivision, protective covenants, utility, street vacation, and other
development matters to permit the use and/or development of the Property in
accordance with Buyer’s proposed development plans, and (ii) any requirements of
any Governmental Authorities relating to the proposed use and/or development of
the Property. The Closing of this transaction is subject to and shall not occur
until after the Buyer has obtained its Land Use Approvals. The Seller hereby
grants to Buyer a reasonable amount of time beyond the expiration of the
inspection period to obtain said Land Use Approvals, if necessary, and not to
exceed any additional 60 day period.

7.6.Financing. Buyer shall have received within the Inspection Period the
Financing as provided in Section 4 of this Agreement under terms acceptable to
Buyer to facilitate the development of the Property as intended by the Buyer.

Buyer may terminate this Agreement by written notice to Seller on or before the
last day of the applicable periods as specified above. Upon termination of this
Agreement for failure to satisfy one of Buyer’s contingencies set forth in this
Section 7, neither party will have any further rights or obligations under this
Agreement and the Earnest Money shall be returned to Buyer. All the
contingencies set forth in this Section 7 are specifically for the benefit of
Buyer, and Buyer shall have the right to waive any contingency by written notice
to Seller. If Buyer does not terminate this Agreement prior to the expiration of
the Inspection Period as allowed by Section 4, all contingencies and conditions
described in Section 4 of this Agreement shall be deemed to be

4

 








waived or accepted by Buyer and the Earnest Money shall be deemed nonrefundable
to Buyer and to be Seller’s property except as provided in Sections 6, 14 and
15.2 of this Agreement.

8.



Seller’s Contingency. Seller’s obligations under this Agreement are contingent
upon the representations, warranties, and covenants of Buyer contained in this
Agreement being true as of the Effective Date and as of the Closing Date.

9.



Closing. The Closing shall occur on the Closing Date. The Closing shall take
place at the Title Company’s offices, unless another mutually agreeable location
is selected by the Seller and Buyer. Seller agrees to deliver possession of the
Property to Buyer on the Closing Date, free and clear of all tenants, leases,
maintenance contracts and any occupancy whatsoever.

9.1.Seller’s Closing Documents. Seller shall execute and deliver to Buyer the
following documents (collectively, the “Seller’s Closing Documents”), all in
form and content reasonably satisfactory to Buyer:

9.1.1.The Deed.

9.1.2.A Bill of Sale conveying any Personal Property to Buyer, free and clear of
all encumbrances.

9.1.3.The Closing Statement.

9.1.4.An Assignment of any Due Diligence Documents that are consented to and
approved by Buyer, and miscellaneous documents conveying Seller’s interest to
Buyer together with the consent of all parties having a right to consent to such
Assignment.

9.1.5.A non-foreign affidavit, properly executed, containing such information as
is required by Code Section 1445(b)(2) and the regulations promulgated
thereunder.

9.1.6.A Designation Agreement designating the “reporting person” for purposes of
completing Internal Revenue Service (“IRS”) Form 1099 and, if applicable, IRS
Form 8594.

9.1.7.Any executed documents that may be required in the State where the
Property is located in order for the Deed to be recorded properly on the Closing
Date.

9.1.8.A Certification to Buyer whereby Seller shall certify that the
representations and warranties of the Seller set forth in this Agreement are
true and correct as of the Closing Date.

9.1.9.Evidence acceptable to Buyer documenting the termination, not later than
the Closing Date, of any Leases related to the Real Property.

9.1.10. All other documents determined by Buyer or the Title Company to be
necessary to transfer the Property to Buyer free and clear of all encumbrances
other than the Permitted Encumbrances.

5

 








9.2.Buyer’s Closing Documents. On the Closing Date, Buyer will execute and
deliver to Seller the following (collectively, the “Buyer’s Closing Documents”):

9.2.1.The funds representing the remaining portion of the Purchase Price due
hereunder, subject to any adjustments and/or prorations required hereunder.

9.2.2.A Designation Agreement designating the “reporting person” for purposes of
completing IRS Form 1099 and, if applicable, IRS Form 8594.

9.2.3.The Closing Statement.

9.2.4.All other documents determined by Seller or the Title Company to be
necessary to consummate the transaction contemplated by this Agreement.

10.Prorations. Seller and Buyer agree to the following prorations and allocation
of costs regarding this Agreement:

10.1. Title Insurance and Closing Fee. Seller will pay all costs of the issuance
of the Title Commitment, the fees charged by the Title Company for any escrow
required regarding Buyer’s Title Objections, and any premiums required for the
issuance of endorsements necessary to cure Title Objections as provided in
Section 6 of this Agreement. Buyer will pay all premiums required for the
issuance of any lender’s and owner’s Title Policies and any endorsements
requested by Buyer. Seller and Buyer will each pay one-half (1/2) of any closing
fee or escrow fee imposed by any closing agent or by the Title Company.

10.2. Real Estate Taxes and Special Assessments. All real estate taxes due and
payable in the years prior to the year in which the Closing occurs and any and
all levied and pending special assessments (regardless of when such assessments
are due) shall be paid by Seller at the Closing. Real estate taxes due and
payable in the year in which Closing occurs shall be prorated between Buyer and
Seller based upon the Closing Date.

10.3. Recording Fees. Seller will pay any recording fees in connection with the
release of all mortgages, liens, encumbrances and security interests against the
Property that are not being assumed by Buyer. Seller shall also pay any deed tax
due in connection with the sale of the Property pursuant to applicable State
statutes. Buyer shall pay the recording fee in connection with the recording of
the Deed and the recording fees and mortgage registration taxes for any
mortgages or other documents related to Buyer’s financing in connection with
purchasing the Property.

10.4. Other Costs. All other operating costs of the Property shall be prorated
between Seller and Buyer as of the Closing Date so that Seller pays that part of
the operating costs payable before the Closing Date, and Buyer pays that part of
the operating costs payable from and after the Closing Date.

10.5. Attorneys’ Fees. Each of the parties will pay its own attorneys’ fees,
except that a party defaulting under this Agreement or any document referenced
in this Agreement will pay the reasonable attorneys’ fees and court costs
incurred by the non-defaulting party to enforce its rights hereunder.

6

 








11.



Seller’s Covenants During Executory Period. During the Executory Period, Seller
covenants to comply with the following conditions:

11.1. Seller shall maintain the Property in the ordinary course of business in
accordance with prudent, reasonable business standards, including the
maintenance of adequate liability insurance.

11.2. Without obtaining the Consent of Buyer, Seller shall refrain (i) from
creating any mortgage, easement, lien, pledge or any other encumbrance in any
way affecting the Property, (ii) from conveying any interest in the Property,
and/or (iii) from entering into any other contracts or agreements pertaining to
the Property, except contracts or agreements which are consistent with Buyer’s
rights hereunder and that may be terminated on or prior to the Closing Date.

11.3. Seller shall refrain from committing any waste or nuisance upon the
Property.

11.4. Seller shall not allow any mechanic’s liens to be filed against the
Property as a result of labor or materials performed on or provided to the
Property.

11.5. Seller shall immediately notify Buyer of any damage, destruction, or
malfunction of the Building or any utilities or mechanical systems of any kind
relating to or supporting the Property.

11.6. Seller shall, at the request of Buyer, and at no cost to Seller,
reasonably cooperate with Buyer in connection with Buyer’s application(s) for
project and development approvals from Governmental Authorities as provided in
Sections 4 and 6 of this Agreement.

This Section shall survive Closing and delivery of the Deed.

12.



Representations and Warranties of Seller. Seller represents and warrants to
Buyer as of the Effective Date and the Closing Date as follows:

12.1. Authority; Consents. Seller represents and warrants to and covenants with
Buyer that: (i) Seller is duly organized and has received all requisite
authority to transact business in the State in which the Property is located;
(ii) Seller has the power and authority to enter into this Agreement and all of
the Seller’s Closing Documents signed or to be signed by it; (iii) the
execution, delivery and performance by Seller of the Seller’s Closing Documents
do not conflict with or result in violation of Seller’s organizational
documents, any judgment, order or decree of any court or arbiter to which Seller
is a party, or any local ordinance, or statute, rule, or law of the State; (iv)
upon execution, the Seller’s Closing Documents will be valid and binding
obligations of Seller, and are enforceable in accordance with their terms,
subject to applicable bankruptcy, insolvency, reorganization, moratorium,
creditor’s rights and other similar laws; and (v) the consents of no other
parties are required as a condition to the Closing; and (vi) Seller is the sole
owner of fee simple marketable title to the Land and improvements contained
thereon.

12.2. Unrecorded Agreements. There are no unrecorded agreements, undertakings or
restrictions which affect the Property, other than the Leases.

12.3. Leases. Other than the leases identified on Exhibit D attached hereto and
incorporated herein, there are no leases or possessory rights of others
regarding the Real Property.

7

 








12.4. No Default Notice. Seller has not received notice of a default or breach
of any agreement related to the Property, and is not aware of any facts that
would result in Seller being in default or breach of any such agreement.

12.5. Reports. The Reports delivered or to be delivered to Buyer hereunder are
to Seller’s actual knowledge correct and complete and, to Seller’s actual
knowledge, do not contain any false information.

12.6. Operations. Seller has received no notice of actual or threatened
cancellation or suspension of any utility services at or on the Real Property,
nor has Seller received any notice of any violation of any Regulations. Except
as disclosed in the Title Commitment, Seller has received no notice of actual or
threatened special assessments or reassessments, condemnation, or eminent domain
proceedings with respect to the Real Property. All necessary Permits have been
obtained, and are in full force and effect, to allow the Property to be used for
its current purposes, and to Seller’s actual knowledge, no default exists
thereunder.

12.7. Condition. To Seller’s actual knowledge, the Property complies with all
Regulations, and all mechanical, electrical, heating, air conditioning,
drainage, sewer, water, and plumbing systems are in proper working order in all
material respects.

12.8. Environmental Laws. Other than as described in any environmental reports
provided to Buyer as part of the Due Diligence Documents, to Seller’s actual
knowledge, no Hazardous Substances have been generated, treated, stored,
transferred from, released or disposed of, or otherwise placed, deposited in or
located on the Property, and no activity has been undertaken on the Property
that would cause or contribute to the Property becoming a treatment, storage or
disposal facility within the meaning of, or otherwise bring the Property within
the ambit of, any Regulations relating to the protection of the environment. To
Seller’s actual knowledge, there are no Hazardous Substances in or on the
Property that may support a claim or cause of action under any Regulations
relating to the protection of the environment. To Seller’s actual knowledge, the
Property is not now, and never has been, used as landfill, dump, disposal or
storage site for Hazardous Substances.

12.9. FIRPTA. Seller is not a “foreign person,” “foreign partnership,” “foreign
trust,” or “foreign estate,” as those terms are defined in Code Section 1445 and
the regulations promulgated thereunder.

12.10. No Proceedings. No legal or administrative proceeding is pending or, to
Seller’s actual knowledge, threatened (i) against Seller or any of its
affiliates which would adversely affect its right to convey the Property to
Buyer as contemplated in this Agreement, or (ii) affecting the Property. There
are no condemnation or eminent domain proceedings pending or, to Seller’s
knowledge, threatened with respect to the Property.

12.11. Additional Interests. There are no property interests or other
improvements that are owned by Seller and which are necessary or useful for the
use and operation of the

Property that are not being conveyed pursuant to this Agreement.

12.12. Private Sewage Systems; Wells. There are no private sewage systems or
wells located on the Property.

8

 








12.13. Use of Property. To Seller’s actual knowledge, no methamphetamine
production has occurred on the Property.

12.14. Insurance. Seller now has in force liability insurance relating to the
Property. Seller has not received any notice from any insurance carrier of any
defects or inadequacies in the Property that, if not corrected, would result in
termination of insurance coverage or increase in the normal and customary cost
thereof. All such insurance policies are in full force and effect and fully paid
for.

12.15. Unpaid Labor and Materials. Neither Seller nor any other party is
indebted for labor or material that might give rise to the filing of notice of
mechanic’s lien against any portion of the Property.

12.16. Development Agreement. Seller has not executed nor is Seller or the
Property bound by any development or redevelopment agreement with regard to the
Property.

12.17. Proper Notice / No Redemption Rights. There exist no outstanding
redemption rights in any third parties with respect to all or any portion of the
Property and the Seller has given all proper notices and obtained all requisite
approvals necessary to sell and convey the Property to the Buyer pursuant to the
terms of this Agreement.

Seller will indemnify the Indemnified Parties, against, and will hold each of
the Indemnified Parties harmless from, any expenses or damages, including
reasonable attorneys’ fees, that the Indemnified Parties incur because of the
breach of any of the above representations and warranties. Consummation of the
transaction contemplated by this Agreement by Buyer with knowledge of any such
breach by Seller will not constitute a waiver or release by the Indemnified
Parties of any claims due to such breach. Each of the foregoing representations
and warranties shall be deemed remade as of the Closing Date with respect to the
Property and, as so remade, shall survive the Closing Date for duration of
Seller Indemnity Period, and any claim arising out of a breach of any
representation or warranty in this Agreement or any document referenced in this
Agreement not asserted in an action filed and served on or before the expiration
of the Seller Indemnity Period shall be barred and deemed waived.

13.Representations and Warranties of Buyer. Buyer represents and warrants to
Seller as of the

Effective Date and the Closing Date as follows:

13.1. Buyer is duly organized or incorporated under the laws of the State of its
formation and has received all requisite authority to transact business in the
State in which the Property is located.

13.2. Buyer has the power and authority to enter into this Agreement and all of
the Buyer’s Closing Documents signed or to be signed by it.

13.3. Buyer’s execution, delivery and performance this Agreement and of the
Buyer’s Closing Documents do not conflict with or result in violation of Buyer’s
organizational documents or any judgment, order or decree of any court or
arbiter to which Buyer is a party.

13.4. Upon execution, the Buyer’s Closing Documents will be valid and binding
obligations of Buyer, and are enforceable in accordance with their terms,
subject to applicable bankruptcy, insolvency, reorganization, moratorium,
creditor’s rights and other similar laws.

9

 








13.5. No consents or approvals from any third parties are required for Buyer to
perform its obligations under this Agreement.

14.



Buyer will indemnify the Seller from any expenses or damages, including
reasonable attorneys’ fees that the Seller incurs because of the breach of any
of the above representations and warranties. Each of the foregoing
representations and warranties shall be deemed remade as of the Closing Date
with respect to the Property and, as so remade, shall survive the Closing Date
for duration of Seller Indemnity Period, and any claim arising out of a breach
of any representation or warranty in this Agreement or any document referenced
in this Agreement not asserted in an action filed and served on or before the
expiration of the Seller Indemnity Period shall be barred and deemed waived.

15.



Casualty; Condemnation. If all or any part of the Property is substantially
damaged by fire, casualty, the elements, or any other cause, Seller immediately
shall give written notice to Buyer, and Buyer shall have the right to terminate
this Agreement by giving written notice within thirty (30) days after Buyer
receives written notice from Seller of the same, in which case the Earnest Money
shall be returned to Buyer. If Buyer shall fail to give notice of termination,
then the parties shall proceed to Closing and Seller shall assign to Buyer all
of Seller’s rights to insurance proceeds resulting from such event. If eminent
domain proceedings are threatened or commenced against all or any part of the
Property, Seller immediately shall give written notice to Buyer, and Buyer shall
have the right to terminate this Agreement by giving written notice within
thirty (30) days after Buyer receives written notice from Seller of the same, in
which case the Earnest Money shall be returned to Buyer. If Buyer shall fail to
give notice of termination, then the parties shall proceed to Closing and Seller
shall assign to Buyer all of Seller’s rights to appear in and receive any award
from such proceedings.

16.



Remedies.

16.1. If Buyer defaults in its obligation to proceed to the Closing in
accordance with the terms of this Agreement and fails to cure such default
within ten (10) days after being notified in writing thereof, Seller shall be
entitled, as its sole and exclusive remedy, to terminate this Agreement and to
retain the Earnest Money as liquidated damages. The parties agree that in the
event of default by Buyer, subject to the expiration of the cure period above,
Seller’s damages will be difficult or impractical to ascertain. Accordingly, the
parties agree that, in the event of a breach, Seller may be entitled to
injunctive and other equitable relief and to attorneys’ fees and costs, without
waiving any additional rights or remedies available at law or in equity or by
statute.

16.2. If Seller defaults on any of its material obligations under this Agreement
and fails to cure such default within ten (10) days after receiving written
notice thereof, Buyer shall be entitled to exercise any remedies available to
Buyer at law or equity for a default by Seller hereunder including, without
limitation (i) the immediate return of the Earnest Money, (ii) to apply for and
to receive from a court of competent jurisdiction equitable relief by way of
specific performance to enforce Seller’s performance of the terms of this
Agreement, and/or (iii) to seek and recover from Seller all of Buyer’s
out-of-pocket costs and fees, including without limitation, reasonable
attorneys’ fees, accountants’ fees and other consultants’ fees incurred by Buyer
in preparing and negotiating this Agreement, obtaining financing commitments,
investigating the status, title and condition of the Property, preparing for the
Closing, and other similar and reasonable costs and expenses.

10

 








16.3. If either party hereto shall bring suit or other legal action against the
other to enforce the terms of this Agreement, the losing party shall pay to the
prevailing party the prevailing party’s costs and expenses (including, without
limitation, reasonable attorneys’ fees and costs) incurred in enforcing such
prevailing party’s rights under this Agreement.

17.Miscellaneous.

17.1. No Solicitation. From and after the date of this Agreement, and continuing
through and until the Closing Date, Seller shall not, and shall cause its
members, managers, officers, employees, agents, affiliates and related parties
to not, solicit, negotiate, discuss (other than to inform such third party that
Seller has entered into an agreement to sell the Property) or enter into any
proposal, offer, or agreement in connection with the sale, transfer, or
disposition of all or any portion of the Property, from, with, or by or between
any third party, other than Buyer.

17.2. Brokers. Buyer and Seller represent to the other that no brokers other
than that the Approved Broker have been involved in this transaction. Seller
shall be responsible for payment of the Brokerage Commission. Seller and Buyer
agree to indemnify and hold harmless one another from and against any and all
claims or demands with respect to any brokerage fees or agents’ commissions or
other compensation asserted by any person, firm, or company with whom that party
has dealt in connection with this Agreement or the transaction contemplated
hereby other than the Approved Broker.

17.3. Construction. This Agreement shall not be construed more strictly against
one party than against the other, merely by virtue of the fact that it may have
been prepared primarily by counsel for one of the parties, it being recognized
that both Buyer and Seller have contributed substantially and materially to the
preparation of this Agreement.

17.4. Headings. The headings preceding the text of the paragraphs and
subparagraphs hereof are inserted solely for convenience of reference and shall
not constitute a part of this Agreement, nor shall they affect its meaning,
construction or effect.

17.5. Further Acts. Each party hereto agrees to do such further acts and
execute, deliver, file and record such further documents and instruments as may
be reasonably necessary to effectuate, evidence, and record the transactions
contemplated by this Agreement.

17.6. Severability. The invalidity or unenforceability of any term or terms of
this Agreement shall not invalidate, make unenforceable or otherwise affect any
other term of this Agreement, and this Agreement shall be construed in all
respects as if such invalid or unenforceable provision were omitted, and in such
event, the remaining terms of this Agreement shall remain in full force and
effect.

17.7. Governing Law; Parties in Interest. This Agreement shall be governed by
and be construed in accordance with the laws of the State.

17.8. Computation of Time. In computing any period of time pursuant to this
Agreement, the day of the act or event from which the designated period of time
begins to run will not be included. The last day of the period so computed will
be included, unless it is a Saturday, Sunday or Holiday, in which event the
period runs until the end of the next day which is not a Saturday, Sunday or
Holiday.

11

 








17.9. Time of the Essence. All times, wherever specified herein for the
performance by Seller or Buyer of their respective obligations hereunder, are of
the essence of this Agreement.

17.10. Assignment. Neither party shall be entitled to assign or convey any
interest in this Agreement to any third party, without first obtaining the prior
written consent of the other party. Notwithstanding the foregoing, Buyer shall
have the right to assign its interest in this Agreement to an entity affiliated
with or controlled by Buyer, without the consent of Seller; provided, however,
that Buyer shall provide Seller with a copy of any such assignment promptly
after it has been executed. The parties’ rights and obligations under this
Agreement shall inure to the benefit of and shall be binding on their successors
and assigns.

17.11. 1031 Exchange Cooperation. At either party’s request, the other party
shall cooperate in effectuating a tax-deferred exchange under section 1031 of
the Internal Revenue Code and related regulations; provided, however, that the
Closing shall not be delayed and the other party shall incur no greater expense
or liability in connection with the transactions contemplated under this
Agreement than the other party would have incurred without said exchange. The
other party shall execute all documents reasonably requested by the requesting
party or any “Qualified Intermediary” as that term is defined by applicable
Internal Revenue Service Regulations, to effectuate said exchange.

17.12. Notices. All notices and other communications in respect to this
Agreement shall be deemed to have been duly given when given as provided in
Exhibit A attached hereto and incorporated herein.

17.13. Complete Agreement. This instrument and any exhibits, schedules or
addendums attached hereto contain the entire Agreement of the parties regarding
the subject matter hereof, and supersedes all prior negotiations, agreements or
understandings, whether oral or in writing. This Agreement may not be changed
orally but only by an Agreement in writing signed by the party against whom
enforcement of any such waiver, change, modification, extension or discharge is
sought.

17.14. Counterparts. This Agreement may be executed in any number of
counterparts, each of which shall constitute an original but all of which, taken
together, shall constitute but one and the same instrument.

[Signature Page Follows]

 

 

IN WITNESS WHEREOF, Seller and Buyer have executed this Purchase Agreement
effective as of the Effective Date.

SELLER:

Famous Dave's of America, Inc.,
a Minnesota corporation

 

 

 

/s/ Paul M. Malazita

 

By: Paul Malazita

 

Its: Chief Financial Officer

 

 

BUYER:

General Realty CE LLC,

a Florida limited liability company

 

 

 

/s/ Hector R. Viñas

 

By: Hector R. Viñas

 

Its: Chief Manager

 

 

 

13

 








EXHIBIT A

Key Terms and Definitions

A.Definitions.  For purposes of this Agreement, the following capitalized terms
shall have the following meanings:

1.



“Additional Deposit” shall mean Forty Thousand and No/100 Dollars ($40,000.00),
inclusive of any Extension Deposits.

2.



“Agreement” shall mean the Purchase Agreement between Seller and Buyer to which
this Exhibit is attached.

3.



“Approved Broker” shall mean Seller’s Broker.

4.



“Brokerage Commission” shall mean the amount of ____% of the Purchase Price paid
at Closing, and shall be distributed at Closing to Seller’s Broker.

5.



“Building” shall mean, collectively, all buildings and improvements located on
the Land.

6.



“Business Day” means a calendar day other than a Saturday, a Sunday or a Holiday
(as defined herein).

7.



“Buyer” shall have the meaning assigned to such term in the opening paragraph of
this Agreement.

8.



“Buyer’s Broker” shall mean [none].

9.



“Buyer’s Closing Documents” shall have the meaning assigned to such term in
Section 9.2 of the Agreement.

10.



“Closing” shall mean the closing of the purchase and sale of the Property
contemplated by this Agreement.

11.



“Closing Date” shall mean the date thirty (30) days after the expiration or
waiver of the Inspection Period.

12.



“Closing Statement” means a closing statement prepared by the Title Company to
be executed by Seller, Buyer, and the Title Company at the Closing that
accurately describes the economic terms of transaction described this Agreement

13.



“Code” shall mean the Internal Revenue Code of 1986, as amended.

14.



“Consent” means the prior written consent of Buyer, which consent may be
withheld in Buyer’s sole discretion unless otherwise stated in this Agreement.

15.



“Contracts” shall mean all service and maintenance contracts, equipment leases,
and other contracts relating to the Property.

16.



“Deed” shall mean a Warranty Deed conveying the Real Property to Buyer, free and
clear of all encumbrances, except the Permitted Encumbrances, at the Closing.

14

 








17.



“Due Diligence Documents” shall mean the documents listed on the attached
Exhibit C and any revisions or amendments thereto.

18.



“Earnest Money” shall mean the Initial Deposit, the Extension Deposits (if any),
and the Additional Deposit.

19.



“Effective Date” shall be as defined in the opening paragraph of this Agreement.

20.



“Environmental Remediation Costs” shall mean the costs associated with
remediating any environmental contamination at the Property.

21.



“Executory Period” shall mean the period of time from the Effective Date through
and including the Closing Date.

22.



“Extension Deposit(s)” shall mean deposits of Five Thousand and No/100 Dollars
($5,000.00) each, in connection with extending the Inspection Period as defined
herein, which amounts shall be included as part of the Additional Deposit and
applied to the Purchase Price at the Closing.

23.



“Financing” shall have the meaning assigned to such term in Section 4.2.3 of
this Agreement.

24.



“Governmental Authority” means any state, federal, local, municipal or other
governmental authority, agency, or licensing authority of any kind having
jurisdiction over the Property or Seller.

25.



“Hazardous Substances” shall mean toxic or hazardous substances or wastes,
pollutants or contaminants including, without limitation, asbestos, urea
formaldehyde, the group of organic compounds known as polychlorinated biphenyls,
petroleum products including gasoline, fuel oil, crude oil and various
constituents of such products, and any hazardous substance as defined in any
state, local or federal Regulations relating to the protection of the
environment.

26.



“Holiday” means New Year's Day, January 1; Martin Luther King's Birthday, the
third Monday in January; Washington's and Lincoln's Birthday, the third Monday
in February; Memorial Day, the last Monday in May; Independence Day, July 4;
Labor Day, the first Monday in September; Christopher Columbus Day, the second
Monday in October; Veterans Day, November 11; Thanksgiving Day, the fourth
Thursday in November; and Christmas Day, December 25; provided, when New Year's
Day, Independence Day, Veterans Day or Christmas Day falls on Sunday, the
following day shall be a Holiday and, provided, when New Year's Day,
Independence Day, Veterans Day, or Christmas Day falls on Saturday, the
preceding day shall be a Holiday.

27.



“Indemnified Parties” means collectively, Buyer, its officers, directors,
members, partners, governors, managers, and employees and their respective
successors and assigns.

28.



“Initial Deposit” means Ten Thousand and No/100 Dollars ($10,000.00).

29.



“Inspection Period” shall mean a period of ninety (90) days from and after the
Effective Date.

30.



“Land” shall mean the real property located at 3211 Northdale Boulevard, Coon
Rapids, Minnesota 55448, further described on Exhibit B to this Agreement.

31.



“Land Use Approvals” shall have the meaning assigned to such term in Section
4.2.2 hereof. 15

 








32.



“Leases” shall mean the Leases identified on Exhibit D attached hereto and
incorporated herein.

33.



“Permits” shall mean all permits, licenses, and trade names relating to the
Property.

34.



“Permitted Encumbrances” means any defects or encumbrances on the Real Property
to which Buyer does not submit a written Title Objection within the time allowed
by Section 6.2 of this Agreement, or any defect or encumbrance that is waived by
Buyer in accordance with the terms of this Agreement.

35.



“Personal Property” shall mean all fixtures, equipment, tools, supplies, and
other tangible personal property owned by Seller and presently affixed to and/or
located at or on the Real Property, and which is used exclusively in connection
with the management, operation, or repair of the Real Property, or replacements
of those items as permitted under this Agreement.

36.



“Property” shall mean collectively the Real Property, the Personal Property, the
Contracts, the Permits, and the Warranties.

37.



“Purchase Price” means Three Million Six Hundred Thousand and No/100 Dollars
($3,600,000.00), as the same may be adjusted pursuant to the terms and
conditions of this Agreement.

38.



“Real Property” shall mean collectively the Land, any improvements located
thereon, the Building, and all easements and rights benefiting or appurtenant to
the Land and the Building.

39.



“Records” shall mean all business records, including management, leasing, real
estate taxes, assessments, insurance, rents, maintenance, repairs, capital
improvements and services relating to the Property.

40.



“Regulations” means the rules and regulations applicable to the Property or
Seller of any Governmental Authority having jurisdiction.

41.



“Reports” means all feasibility studies, soil reports, environmental reports,
permits, licenses, service contracts, title policies, surveys, and other
appraisals, inspections, tests, reports, studies or information in the
possession or reasonable control of Seller with respect to the Property.

42.



“Rent Roll” shall mean the rent roll attached hereto as Exhibit D. 

43.



“Seller” shall have the meaning assigned to such term in the opening paragraph
of this Agreement.

44.



“Seller’s Closing Documents” shall have the meaning assigned to such term in
Section 9.1 of the Agreement.

45.



“Seller’s Broker” shall mean Cambridge Commercial Realty (Harrison J. Grones,
Associate Salesman).

46.



“Seller Indemnity Period” shall mean a period of two (2) years from and after
the Closing Date.

47.



“State” shall mean the State of Minnesota.

48.



“Survey” means an ALTA/NSPS Land Title Survey of the Real Property prepared by a
licensed land surveyor selected by Buyer in its sole discretion.

16

 

 

49.



“Title Commitment” means a commitment for an ALTA Owner’s Policy of Title
Insurance insuring fee simple title to the Real Property in the amount of the
Purchase Price, which shall commit the Title Company to insure fee simple title
to the Real Property subject only to the Permitted Encumbrances.

50.



“Title Company” shall mean Commercial Partners Title, LLC, 200 S. Sixth Street
#1300, Minneapolis, MN 55402.

51.



“Title Evidence” shall mean the Title Commitment and the Survey, together.

52.



“Title Objections” shall have the meaning assigned to such term in Section 6.2
of this Agreement.

53.



“Warranties” shall mean all warranties and guaranties relating to the Property.

B.Notices. Except as otherwise provided in this Agreement, all notices, demands,
consents, approvals or other communications required or permitted under this
Agreement shall be in writing and shall be sent to such party at the address set
forth below or to a different address as the same may be provided in accordance
with this Section by a party from time to time. Notice shall be deemed to have
been given when personally delivered, when sent by electronic mail (provided no
notice of failed delivery is received by the sender), the next Business Day
after timely deposit with a reliable overnight or next Business Day service for
delivery on such next Business Day with all fees paid by the sender, or upon
actual receipt if transmitted by any other means.

If to Seller:Famous Dave's of America, Inc.

Attention: Michael Medved, Corporate Counsel

12701 Whitewater Drive, Suite 290

Minnetonka, MN

Email Address: Michael.Medved@famousdaves.com 

If to Buyer:General Realty CE LLC

Attention: Hector R. Viñas

2760 N University Dr

Hollywood, FL 33024

Email Address: hector.vinas@onecorpglobal.com 

With a copy to:Hellmuth & Johnson

Attention: Michael D. Klemm

8050 W. 78th Street

Edina, MN 55439

Email Address: mklemm@hjlawfirm.com 

 

17

 

 

EXHIBIT B

Legal Description

Lot 3, Block 1, Riverdale Village 4th Addition, Anoka County, Minnesota

FINAL LEGAL DESCRIPTION TO BE CONFIRMED UPON BUYER’S REVIEW AND APPROVAL OF THE
TITLE COMMITMENT AND SURVEY

Property Address: 3211 Northdale Boulevard, Coon Rapids, Minnesota 55448
Property Identification Number: 04-31-24-33-0023

 

18

 








EXHIBIT C

Due Diligence Documents

Copies of the following in Seller’s possession or control and related to the
Property:

1.



Copies of real estate tax bills and special assessments (if any), and payment
status for the preceding two (2) full calendar years;

2.



Statements of any and all expenses related to the Property for the preceding
three (3) full calendar years;

3.



Copies of all outstanding existing lease agreements, third-party service
contracts, property management agreements, and other agreements affecting the
Property, including any assignable warranties;

4.



All studies and reports in the possession of Seller relating to environmental
status, soil tests, and any other information regarding the environmental and
soil conditions;

5.



A copy of the current Certificate of Occupancy issued for the Property;

6.



Copies of all written citations from any governmental entities including those
pertaining to any uncured violations of any applicable laws and codes or
compliance with the same;

7.



All architectural plans, studies and specifications for the current improvements
on the Property;

8.



All site plans, construction documents, engineer reports, and property
assessments performed to date;

9.



A listing of all equipment and other personal property owned by Seller located
upon the Property and to be conveyed to Buyer at closing (if any) with a
representation of ownership free of liens or other encumbrances;

10.



Existing surveys of the Property;

11.



Copies of Seller’s owner’s policy of title insurance and any exception
documents;

12.



All certificates of insurance relating to the Property and claims made in the
last three years;

13.



All association documents and documents relating to covenants, conditions and
restrictions of record affecting the Property; and

14.



Any other information and records regarding the operation of the Property that
reasonably may be requested by Buyer.

19

 

 

EXHIBIT D

Leases





